Citation Nr: 1417685	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-18 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from November 13, 2009.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from June 1968 to June 1970.  The Veteran had service in the Republic of Vietnam, for which he received the Combat Infantryman Badge and the Vietnam Service Medal with 3 Bronze Service Stars.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD evaluated as 30 percent disabling from November 13, 2009.  The Veteran filed a timely Notice of Disagreement and submitted new evidence within the appeal period.

An April 2011 rating decision increased the PTSD rating to 50 percent disabling, effective from November 13, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The April 2011 rating decision also granted the Veteran's claims of entitlement to service connection for a bilateral sensorineural hearing loss disability, bilateral tinnitus, and erectile dysfunction.  Therefore, these claims for service connection have been resolved and are not before the Board.

Additionally, the Veteran's VA Form 9, Substantive Appeal, specifically limited the Veteran's appeal to the issue of entitlement to an increased initial disability rating for PTSD.  As such, that is the only issue before the Board on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

A VA Form 21-4138 received by the Board in May 2013 indicates the Veteran may be in receipt of Social Security disability benefits; however, the Veteran's Social Security records are not in the claims file.  The Veteran's Social Security records should be obtained and made part of claims file.  The May 2013 statement also indicates there may be outstanding private treatment records relating to the Veteran's PTSD.  As these records pertain to the Veteran's appeal, they should be obtained.  

Additionally, the May 2013 statement suggests the Veteran's PTSD has worsened in severity since his last VA examination.  In particular, the Veteran indicated that it was necessary for his treating doctor to write the Veteran out of work on a permanent basis.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's PTSD is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unable to maintain substantially gainful employment due to the disability currently on appeal, the issue of a TDIU has been raised and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Request Social Security disability records (all determination(s) and the medical records on which such determination(s) were based) regarding the Veteran.  Any records obtained shall be associated with the claims file.  Notice shall be provided to the Veteran if records are not obtained.  Documentation regarding this paragraph should be associated with the claims file as appropriate.

3.  Request that the Veteran provide or authorize the release of any medical records, not already of record, including but not limited to records from Dr. Mullen.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Obtain all outstanding VA treatment and evaluation records, including all treatment records from the Greenville Vet Center.  All records received should be associated with the claims file.

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his PTSD.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Additionally, the examiner should provide an assessment of any functional impairment caused by the Veteran's PTSD.  

6.  Schedule the Veteran for an examination in connection with TDIU.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

The examiner should provide information concerning the functional impairment that results from his service-connected diabetes mellitus type II; tinnitus; bilateral hearing loss; peripheral neuropathy of the upper and lower extremities and erectile dysfunction.  

7.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



